Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication “Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided).

Regarding Claim 1: Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.X may be chosen from the group including P, or As, and n is less than 12 (See Experimental Section).  Thus, Sugitani teaches an overlapping range of compositions with Formula A1.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Sugitani teaches that these compounds emit green light characteristic of uranium when excited by UV light.  

Sugitani teaches an overlapping range of compositions with those instantly claimed but is silent in terms of uses for such a compound.

However, Yun teaches that uranyl phosphates may be used in backlight devices as a green phosphor.  Yun teaches a device comprising an LED light source providing excitation light in the range from 400-480nm optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  The compositions according to Sugitani are closely related to the phosphors of Yun as they are hydrated forms of the phosphates set forth by Yun.  Yun teaches that the phosphor  in such a device may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  Sugitani’s materials also emit within this range and would be suitable as a green phosphor in such a device.  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip (See Figure 1 and Examples 1-2).  It would have been obvious to those of ordinary skill in the art to use the phosphor of Sugitani in the device of Yun as it is of the same phosphor family as Yun’s phosphors and is capable of the same light emission range.  Those of ordinary skill in the art would have been motivated to incorporate Sugitani’s phosphor into such a device in order to provide for applications of the material.  Sugitani specifically teaches that excitation of their phosphor may occur between 20500 to 30000 cm-1, which corresponds to light from 333 to 487 nm. (See Results and Discussion).  Those of ordinary skill in the art would have considered such a material suitable for application in the device, such as the one taught by Yun.  

Regarding Claim 2 and 21:  Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.  X may be chosen from the group including P, or As, and n is less than 12 (See Experimental Section).  Sugitani obviates the creation of the compositions claimed where the cationic element is chosen to be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.  Sugitani teaches that n is from 8-12 when M is an alkaline earth element and may be less otherwise.  

Regarding Claim 13-14:  The device may comprise further phosphors including K2SiF6:Mn4+ (See Paragraph 20).

Regarding Claim 15-16:  Yun teaches that the device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication entitled Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided) as applied to claim 1 and 15-16 above, and further in view of Wu in US20130263488.

Sugitani in view of Yun teaches a backlight device that includes a blue light diode having emission from  400-480 nm, a green phosphor overlapping the scope of Formula A1, and a red phosphor.  The device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Yun is silent regarding the end products that backlight units may be used in.

However, Wu teaches that backlight units may be provided with an LCD device (See Paragraph 28 and Figures; backlight-240).  Such an LCD device may be created in the form of many display devices, which may be combined with sensors, controls and an outer panel in order to form a television, computer monitor, notebook computer, tablet PC, mobile phone or other portable electronic device.  Those of ordinary skill in the art would have been motivated to use the backlight of Sugitani in view of Yun in the devices of Wu as they are slimmer based on their construction.  Furthermore, those of ordinary skill would have found it obvious and would have been motivated to incorporate the backlight unit of Sugitani in view of Yun in any commercially known device requiring a backlight unit.  The use of the backlight according to Sugitani in view of Yun in plural applications and devices increases its applications and marketability.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication entitled Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided) as applied to claim 1 above, and further in view of Li in US20180252967.

Sugitani in view of Yun teaches a backlight device that includes a blue light diode having emission from  400-480 nm, a green phosphor overlapping the scope of Formula A1, and a red phosphor.  The device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Yun teaches the use of conventional red phosphors such as CaAlSiN3 and K2SiF6:Mn, but is silent in terms of the use of quantum dots.

However, Li teaches that quantum dots may also be used as a red light emitting phosphor and can be packaged such that green light is not lost by re-excitation of the red phosphor by the green phosphor.  This is done by creating a device according to Figure 2, wherein the backlight includes a first red phosphor layer on the diode surface and a green phosphor layer on the upper portion of the light guide.  Li teaches that the red phosphor used may be APbX3 quantum dots (See Paragraph 33).  These quantum dots have emission from 610-650 nm, lying squarely in the red portion of the EM spectra. Li shows that this design may also incorporate the conventional phosphors such as KSF:Mn (See Embodiment 3).  As this is the case, Li establishes perovskite quantum dots as an alternative for KSF:Mn.  Those of ordinary skill in the art would have found it obvious to replace the KSF:Mn red phosphor of Sugitani in view of Yun with the perovskite material of Li as it is useful for the same purpose.  Those of ordinary skill in the art would have been motivated to replace the KSF phosphor with perovskite quantum dots as it has better color accuracy (NTSC; See Examples).  Thus the device of Sugitani in view of Yun in view of Li containing uranyl green phosphors and perovskite quantum dot red phosphors would have been obvious to those of ordinary skill in the art.   

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication “Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided) and further in view of Piao in their publication titled “Preparation of CaAlSiN3:Eu2+ Phosphors by the self-propagating high-temperature synthesis and their luminescent properties”.

Regarding Claim 26: Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.X may be chosen from the group including P, or As, and n is less than 12 (See Experimental Section).  Thus, Sugitani teaches an overlapping range of compositions with Formula A1.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Sugitani teaches that these compounds emit green light characteristic of uranium when excited by UV light.  

Sugitani teaches an overlapping range of compositions with those instantly claimed but is silent in terms of uses for such a compound.

However, Yun teaches that uranyl phosphates may be used in backlight devices as a green phosphor.  Yun teaches a device comprising an LED light source providing excitation light in the range from 400-480nm optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  The compositions according to Sugitani are closely related to the phosphors of Yun as they are hydrated forms of the phosphates set forth by Yun.   Yun teaches that the phosphor  in such a device may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  Sugitani’s materials also emit within this range and would be suitable as a green phosphor in such a device.  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip (See Figure 1 and Examples 1-2).  It would have been obvious to those of ordinary skill in the art to use the phosphor of Sugitani in the device of Yun as it is of the same phosphor family as Yun’s phosphors and is capable of the same light emission range.  Those of ordinary skill in the art would have been motivated to incorporate Sugitani’s phosphor into such a device in order to provide for applications of the material.  Sugitani specifically teaches that excitation of their phosphor may occur between 20500 to 30000 cm-1, which corresponds to light from 333 to 487 nm. (See Results and Discussion).  Those of ordinary skill in the art would have considered such a material suitable for application in the device, such as the one taught by Yun.  

Yun teaches that the phosphor may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip providing light in the range from 400-480nm  (See Figure 1 and Examples 1-2).  Yun teaches that the device may further contain a red phosphor such as CaAlSiN3:Eu, which is the same as the claimed phosphor Ca1-h-rCehEurAl1-h(Mg,Zn)hSiN3, where h is equal to 0 (See Paragraph ~24).  

Yun is silent in terms of the doping content of Eu in CaAlSiN3 (CASN).

However,  Piao teaches the creation of CASN phosphors doped with europium.  Piao teaches that CASN may be doped with europium at a content between 0.01 and 0.2 on the basis of the Calcium cation (See Figure 8).  Those of ordinary skill in the art would have found it obvious to dope the secondary phosphors of Yun in an amount and in a manner that produces efficient red emission.  As this is the case, those of ordinary skill would have found it obvious to dope the CASN of Yun with from 0.01 to 0.2 moles of Eu.  Those of ordinary skill in the art would be motivated to dope within this range to optimize the relative emission intensity and the peak emission wavelength (See Figure 8). 

Regarding Claim 27:  Yun teaches a device comprising an LED light source optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  The composition of Yun overlaps the claimed range where L is chosen to be Na or K , m is 2, n is 2, x is 2, y is 12, and z is 0 (See Paragraph 7-8). Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in view of Yun as applied to claim 1 above, and further in view of Fukunaga in US20100091215.
 
Sugitani in view of Yun teaches a backlight device that includes a blue light diode having emission from  400-480 nm, a green phosphor overlapping the scope of Formula A1, and a red phosphor.  The device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Yun teaches that the phosphor may be molded around the light emitting diode chip, with a light transmitting silicone resin, but is silent in terms of creating a slurry or the means through which the phosphor is provided in a resin.

However, Fukunaga also teaches the creation of LED’s to be used in LCD and other well known devices.  Fukunaga teaches that the devices are constructed in a manner such as that which is shown in Figure 1.  In such a structure, the phosphor is provided with a silicone resin as item 8 around the diode.  Fukunaga teaches that such a mixture is provided by mixing a silicone resin with the phosphor materials and mixing the two components.  Mixing the two components necessarily provided a slurry of silicone resin containing phosphor material randomly suspended therein.  Those of ordinary skill in the art would have found it obvious to provide the device of Yun by the method of Fukunaga in order to create a phosphor mixture.  Those of ordinary skill in the art would have seen the method of Fukunaga as a conventional means for creating such a device and would have been motivated to provide a phosphor material dispersed around the diode in order to provide for even color conversion.  


Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. Applicant’s response including their arguments and an Affidavit under 132 are noted.  Applicant’s amendment to claim 26, setting forth the wavelength range of the diode and amending formula A1 such that x is not equal to 0 is noted.  The amendment overcomes the previously applied rejection over Yun in view of Piao.  Upon further consideration, the claims are now rejected over Sugitani in view of Yun and Piao. New claim 29 is also noted.  Applicant’s arguments against the rejection of claim 21 begin at the end of page 21.  Applicant points to the declaration to Camardello.  The declaration sets forth the rejection as set forth in the first several pages and arguments for the patentability of the claimed subject matter begins at page 8.  The declaration sets forth that the coordination of the material through hydrolysis may perturb the energy diagram of the uranyl dopant and lead to allowed and forbidden transitions.  No evidence of this is shown by applicant.  The cited reference to Bell ’67 shows that the uranyl ion may undergo hydrolysis to various degrees and the relative excitation may change depending on this hydrolysis, but certain transitions aren’t forbidden based on hydrolysis degree and all of the compounds are excitable within the same range (See Figure 2).  Nothing of reference would lead those of ordinary skill to believe that those materials of Sugitani would be incapable of the same uses as those similar materials of Yun.  Those of ordinary skill in the art would expect the materials of Sugimoto to be useful to the same degree as those materials of Yun and would have found it obvious to provide these known materials in modern applications such as those shown by Yun.  Applicant goes on to set forth that the claimed range of 70 different phosphor formula, wherein each formula contains several variations provide improved color reproduction.  Evidence of such a property are not set forth in the specification or provided by applicant.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew E. Hoban/Primary Examiner, Art Unit 1734